DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on February 6, 2022 has been entered. Claims 1 and 3-5 remain pending in the application. Applicant’s amendments to the drawings, specification and claims have overcome each and every objection and 112(b) rejection previously set forth in the Office action mailed December 2, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:   
Line 3: It is thought that the phrase “cover and is attached” should read --cover is attached--.
Line 4: It is thought that the phrase “the vehicle a” is missing a semi-colon and should read --the vehicle; a--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the inclination" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
In lines 8-9 of claim 1, the term “sides” is unclear, rendering the claim indefinite. It is not clear what constitutes a front or rear side of an oblong-shaped hole, as “side” is defined by Oxford as: “a position to the left or right of an object, place, or central point” or “an upright or sloping surface of a structure or object that is not the top or bottom and generally not the front or back.” In Paragraph 0014 of the specification, the term “front end” is utilized and seems to give a clearer delineation of what is meant by the claimed invention.
In line 9 of claim 1, the phrase “becomes longer” is unclear, rendering the claim indefinite. It is not clear how the through-hole becomes longer. The language suggests that the distance between the “front sides of each of the through holes” is dynamic and able to be changed in certain conditions or circumstances. In order to clarify the language, it is suggested to change the language to read: --the through holes is longer--. 
Claim 1 recites the limitation "the external space" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the under cover" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim. It is thought that this limitation should be --the vehicular under cover--.
Claim 3 recites the limitation "the heat source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “an upper general surface of the vehicle under cover” in line 2. It is unclear what is meant by this limitation. It is thought that the description may refer to the surface of the vehicle under cover that is closest to the underbody of the vehicle while the vehicle under cover is in use, but clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi et al. (JP H07215074) in view of JPS57045454.
Regarding claim 1, Kenichi et al. disclose a vehicular under cover (Figure 1: 12) comprising a pair of oblong-shaped through-holes (Figure 1: 14) and the vehicular under cover covers a lower part of an exhaust pipe (Figure 2: 16) of the vehicle. Hot air heated by the exhaust pipe is released outside the vehicle (Paragraph 6, lines 3-5).
Kenichi et al. fail to disclose that the pair of through-holes is inclined.


    PNG
    media_image1.png
    339
    410
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the oblong-shaped holes of Kenichi et al. in a longitudinal direction and inclined so that a distance between a front end of the hole is longer than a distance between a rear end of the hole, as taught by JPS57045454 to provide for enhanced aerodynamic performance. It is well known in the automotive art that when a vehicle is running, a pressure outside the vehicle is lower than a pressure in a space between an underbody of the vehicle and the vehicular under cover because of a temperature difference caused by the engine and exhaust pipe, as further evidenced by Hillstroem et al. (US Pat 9,227,677).
Regarding claim 3, Kenichi et al., as modified by JPS57045454 above, disclose each of the through-holes (Figure 2: 14) is formed directly below the exhaust pipe (Figure 2: 16; Paragraph 50, lines 1-5). 

Regarding claim 5, Kenichi et al., as modified by JPS57045454 above, disclose an inclination; however, Kenichi et al., as modified by JPS57045454 above, fails to disclose that the inclination is 45 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the oblong-shaped holes of Kenichi et al, as modified by JPS57045454 above, to have an inclination on the order of 45 degrees, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be to achieve an enhanced aerodynamic efficiency.
Response to Arguments
Applicant's arguments filed February 6, 2022 have been fully considered, but they are moot because a new ground of rejection has been made.
With respect to applicant’s argument on page 9, paragraph 1, stating that the Office failed to identify where all the elements of claim 1 are described, the examiner explained that Figure 2 shows the panel covering the lower part of a heat source. Applicant argues, in paragraph 2 of page 9, that the reference fails to disclose that the panel covers an exhaust pipe; however, in the initial claims filed by the applicant, no mention of an exhaust pipe was made. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA MARIE SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/             Primary Examiner, Art Unit 3612